                                             Case 4:19-cv-06013-JST Document 97 Filed 05/18/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        STATE OF CALIFORNIA, et al.,                      Case No. 19-cv-06013-JST
                                                         Plaintiffs,
                                   8
                                                                                              ORDER GRANTING MOTIONS TO
                                                   v.                                         INTERVENE
                                   9

                                  10        DAVID BERNHARDT, et al.,                          Re: ECF Nos. 53, 64, 69
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court are three unopposed motions to intervene. ECF Nos. 53, 64, 69. For the

                                  14   foregoing reasons, the Court will grant the motions.

                                  15   I.       BACKGROUND

                                  16            “The Endangered Species Act (“ESA”) was enacted in 1973 to prevent the extinction of

                                  17   various fish, wildlife, and plant species.” Turtle Island Restoration Network v. Nat’l Marine

                                  18   Fisheries Serv., 340 F.3d 969, 974 (9th Cir. 2003). The Act aims “to provide a means whereby

                                  19   the ecosystems upon which endangered species and threatened species depend may be conserved”

                                  20   and “to provide a program for the conservation of such endangered species and threatened

                                  21   species.” 16 U.S.C. § 1531(b). “The responsibility for administration and enforcement of the

                                  22   ESA lies with the Secretaries of Commerce and Interior, who have delegated the responsibility to

                                  23   the [National Marine Fisheries Service (“NMFS”)] with respect to marine species, and to the Fish

                                  24   and Wildlife Service (“FWS”) with respect to terrestrial species.” Turtle Island, 340 F.3d at

                                  25   973-74 (citing 50 C.F.R. § 402.01).

                                  26            On September 25, 2019, several State Plaintiffs1 filed suit “to challenge the decision by the

                                  27
                                       1
                                  28    The State Plaintiffs consist of the State of California, Commonwealth of Massachusetts, State of
                                       Maryland, State of Colorado, State of Connecticut, State of Illinois, People of the State of
                                              Case 4:19-cv-06013-JST Document 97 Filed 05/18/20 Page 2 of 5




                                   1   Secretary of the Interior and the Secretary of Commerce . . . to promulgate three separate final

                                   2   rules (“Final Rules”) that undermine key requirements of the federal Endangered Species Act.”

                                   3   ECF No. 1; ECF No. 28 ¶ 1. State Plaintiffs assert three claims against FWS, NMFS, Secretary of

                                   4   Interior David Bernhardt, and Secretary of Commerce Wilbur Ross (“Federal Defendants”) for

                                   5   their alleged violations of the ESA, the Administrative Procedure Act (“APA”), and the National

                                   6   Environmental Policy Act (“NEPA”). ECF No. 28 ¶¶ 2, 131-48.

                                   7            On December 6, 2019, the Federal Defendants moved to dismiss State Plaintiffs’ first

                                   8   amended complaint for lack of jurisdiction. ECF No. 46. On December 9, 2019, the States of

                                   9   Alabama, Alaska, Arizona, Arkansas, Idaho, Kansas, Missouri, Montana, Nebraska, North

                                  10   Dakota, Utah, West Virginia, and Wyoming (collectively “Proposed Intervenor States”) filed a

                                  11   motion to intervene as defendants. ECF No. 53. Shortly thereafter, the following organizations

                                  12   moved to intervene as defendants: American Farm Bureau Federation, American Forest Resource
Northern District of California
 United States District Court




                                  13   Council, American Petroleum Institute, Federal Forest Resource Coalition, National Alliance of

                                  14   Forest Owners, National Association of Home Builders, National Cattlemen’s Beef Association,

                                  15   and Public Lands Council (collectively “Proposed Intervenor Organizations”). ECF No. 64. On

                                  16   December 17, 2020, the following private landowners and conservationists also moved to

                                  17   intervene as defendants: Kenneth Klemm, Beaver Creek Buffalo Co., Washington Cattlemen’s

                                  18   Association, Pacific Legal Foundation (collectively “Proposed Intervenor Landowners”). ECF

                                  19   No. 69. State Plaintiffs do not oppose these motions to intervene. ECF No. 73.

                                  20   II.      JURISDICTION

                                  21            This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

                                  22   III.     LEGAL STANDARD

                                  23            Federal Rule of Civil Procedure 24(a)(2) provides for intervention as a matter of right

                                  24   where the potential intervenor “claims an interest relating to the property or transaction that is the

                                  25

                                  26
                                       Michigan, State of Minnesota, State of Nevada, State of New Jersey, State of New Mexico, State
                                  27   of New York, State of North Carolina, State of Oregon, Commonwealth of Pennsylvania, State of
                                       Rhode Island, State of Vermont, State of Washington, State of Wisconsin, District of Columbia,
                                  28   and City of New York. ECF No. 28 ¶ 1.

                                                                                          2
                                             Case 4:19-cv-06013-JST Document 97 Filed 05/18/20 Page 3 of 5




                                   1   subject of the action, and is so situated that disposing of the action may as a practical matter

                                   2   impair or impede the movant’s ability to protect its interest, unless existing parties adequately

                                   3   represent that interest.” The Ninth Circuit has summarized the requirements for intervention as of

                                   4   right under Rule 24(a)(2) as follows:

                                   5                  (1) [T]he [applicant’s] motion must be timely; (2) the applicant must
                                                      have a “significantly protectable” interest relating to the property or
                                   6                  transaction which is the subject of the action; (3) the applicant must
                                                      be so situated that the disposition of the action may as a practical
                                   7                  matter impair or impede its ability to protect that interest; and (4) the
                                                      applicant’s interest must be inadequately represented by the parties to
                                   8                  the action.
                                   9   Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836, 841 (9th Cir. 2011) (quoting

                                  10   California ex rel. Lockyer v. United States, 450 F.3d 436, 440 (9th Cir. 2006)). Proposed

                                  11   intervenors must satisfy all four criteria, and “[f]ailure to satisfy any one of the requirements is

                                  12   fatal to the application.” Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 950 (9th Cir.
Northern District of California
 United States District Court




                                  13   2009). In evaluating motions to intervene, “courts are guided primarily by practical and equitable

                                  14   considerations, and the requirements for intervention are broadly interpreted in favor of

                                  15   intervention.” United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004). “Courts are

                                  16   to take all well-pleaded, nonconclusory allegations in the motion to intervene, the proposed

                                  17   complaint or answer in intervention, and declarations supporting the motion as true absent sham,

                                  18   frivolity or other objections.” Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 820 (9th

                                  19   Cir. 2001).

                                  20   IV.     DISCUSSION

                                  21           The Proposed Intervenor States argue that they are entitled to intervene as a matter of right

                                  22   because: (1) their motion was timely filed prior to the Court’s ruling on any substantive matters,

                                  23   (2) “the challenged regulations affect how at-risk species are protected in each State,”

                                  24   (3) Plaintiffs’ requested relief would “infringe on the States’ ability to protect both their lands and

                                  25   their wildlife,” and (4) each State “has unique interests in defending its at-risk species.” ECF No.

                                  26   53 at 24-26, 29, 31. The Proposed Intervenor Organizations assert that intervention is appropriate

                                  27   because: (1) their motion was filed “less than three months after the initial complaint,” (2) they

                                  28   “represent large segments of the industries regulated directly or indirectly by the ESA,” (3) the
                                                                                          3
                                             Case 4:19-cv-06013-JST Document 97 Filed 05/18/20 Page 4 of 5




                                   1   injunctive relief sought by Plaintiffs would “creat[e] costly regulatory uncertainty” for the

                                   2   organizations, and (4) the organizations have “economic interests” in the Final Rules which are

                                   3   distinct from the broader public interests of the Federal Defendants. ECF No. 64 at 17, 18, 22-24

                                   4   (citation omitted). Similarly, the Proposed Intervenor Landowners argue that they are entitled to

                                   5   intervene because: (1) their motion was filed prior to the Court’s ruling on any substantive

                                   6   matters, (2) they “have significant protectable interests in this action as private landowners and

                                   7   conservationists,” (3) Plaintiffs’ requested relief would detrimentally “alter the regulations that

                                   8   govern [the landowners’] use of their property,” and (4) their “direct interests” as “private

                                   9   landowners” differ from the Federal Defendants’ broad public interests. ECF No. 69 at 19-21, 23-

                                  10   24.

                                  11           The Court finds that the motions are timely and that each group has “demonstrated a

                                  12   substantial interest in this litigation that is not adequately represented by the existing parties, and
Northern District of California
 United States District Court




                                  13   that is threated by the rescission of the [Final Rules].” California v. Bureau of Land Mgmt., Nos.

                                  14   18-cv-00521-HSG, 18-cv-00524-HSG, 2018 WL 3439453, at *8 (N.D. Cal. July 17, 2018). The

                                  15   Court also notes that Plaintiffs do not oppose the proposed intervenors’ substantive rationales for

                                  16   intervention. See id. In analogous circumstances, other courts in this district have found that

                                  17   applicants “made a reasonable showing to satisfy the four-part test for granting intervention as of

                                  18   right.” Shin v. Washington Mutual Bank, F.A., 18-cv-02143-YGR, 2018 WL 3392138, at *4

                                  19   (N.D. Cal. July 12, 2018); see Cytokinetics, Inc. v. Pharm-Olam Int’l, Ltd., No. C 14-05256 JSW,

                                  20   2015 WL 13036925, at *1-2 (N.D. Cal. July 1, 2015) (granting unopposed motion to intervene

                                  21   under Rule 24(a)); Carson v. Seaspan Corp., No. 19-cv-01551-JSC, 2019 WL 3254126, at *2

                                  22   (N.D. Cal. July 19, 2019) (same); Reilly v. MediaNews Group, Inc., No. C 06-04332 SI, 2006 WL

                                  23   2092629, at *1-2 (N.D. Cal. July 27, 2006) (same).

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                           4
                                           Case 4:19-cv-06013-JST Document 97 Filed 05/18/20 Page 5 of 5




                                   1                                            CONCLUSION

                                   2          For the foregoing reasons, the court grants the motions to intervene in this case as of right.2

                                   3          IT IS SO ORDERED.

                                   4   Dated: May 18, 2020
                                                                                       ______________________________________
                                   5
                                                                                                     JON S. TIGAR
                                   6                                                           United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       2
                                  28    Because the proposed intervenors have met the requirements for intervention as of right, the
                                       Court need to reach the question of permissive intervention under Rule 24(b).
                                                                                        5
